Title: To John Adams from J. F. Dana, September 1822
From: Dana, J. F.
To: Adams, John


				
					Sir,
					Dartmouth College Hanover N.H. Sept. 1822
				
				Be pleased to accept the accompanying papers, and with them the assurances of my profound respect for one, who will ever be remembered with the highest regard by the friends of Liberty and the Rights of Man.That God may preserve your health, and continue you, yet many years the pride and ornament of your country, is the sincere prayer Venerable Patriot of Your Obt Servt
				
					J. F. Dana
				
				
			